Title: To James Madison from Thomas U. P. Charlton, 5 June 1815
From: Charlton, Thomas U. P.
To: Madison, James


                    
                        Sir,
                        Savannah 5th. June 1815
                    
                    The people of this City, have been as distinguished for their patriotism, as for a consistent uniform and zealous support of republican administrations.
                    They have on no occasion listened to the voice of faction, when the interests of the Country, or the measures of government have called for their services and acquiescence.
                    They believed, the late war to have been just, necessary and righteous, because, it was rendered inevitable by the contempt the enemy had evinced for the American spirit, and for the outrages he had committed on those essential rights and principles, which had given this Republic a separate and dignified station among the powers of the earth. It was a war then, which should have taken to its aid, the united valour and enthusiasm of the whole American people; for, it was a second struggle for the maintenance of the priveledges and doctrines consecrated by the blood and virtue of the 76 patriots. This was a momentous crisis: it exhibited the interesting spectacle of the last Republic, engaging single-handed, one of the most powerful monarchies of the world.
                    Will not posterity blush to learn Sir, that at this calamitous period, big with the fate of freedom, sections of this envied nation, reared the crest of a traitorous disaffection, with-held their contingents, and refused their co-operation in the common cause: that sections at this period, rejoiced in the carnage and triumphs of foreign despots, but deemed it unbecoming to

manifest by public demonstrations, a joy in the splendid achievements and triumphs of their own Countrymen—that efforts were made to paralyze the measures of government in its undaunted and vigorous prosecution of the war? All this was done; but enough of valour and patriotism remained to carry our Country through the war with glory and reputation; enough of both remained, to prove the energy and stability of a federal Republic, and to subvert the hypotheses of European Statesmen and philosophers, that such a form of political institution is not fitted to withstand the ruder shocks of external violence. The experiment has been tried, and the world may now be convinced, that a federal-representative-democracy, upon the model of the American, is suited to all the purposes of war, and of peace. This affords abundant matter for exultation to every man, who has the honor to be a Citizen of this great commonwealth.
                    At no period of the late contest did You despair of the Republic. Its trophies and happy termination, have given you a high and deserved station in the hearts and confidence of your patriotic Countrymen, among whom, none feel more grateful, or can offer with more sincerity the tribute of respect, contained in the Resolution of the Corporation of this City, I now have the honor to convey to you; In presenting it, I pray you to accept the assurances of respect and consideration with which I am, Your Obt. Sert. & fellow Citizen,
                    
                        Thos, U, P, CharltonMayor of Savannah
                    
                